EXHIBIT 10.2

REGIONS FINANCIAL CORPORATION

MANAGEMENT INCENTIVE PLAN

ARTICLE I

ESTABLISHMENT AND PURPOSES

 

1.1 By this document Regions Financial Corporation (further referenced as
“Regions” or the “Corporation”) restates, effective for Plan Years beginning on
or after January 1, 2010, the Regions Financial Corporation Management Incentive
Plan (the “Plan”).

 

1.2 The purposes of the Plan are:

 

  A. To optimize Regions’ profitability and growth consistent with its goals and
objectives;

 

  B. To optimize retention of a highly competent executive, senior and middle
management group by providing Participants short-term incentive compensation,
which, when combined with base salary, long-term incentive compensation, and
benefits, is competitive with other Peer Banks;

 

  C. To pay incentive awards within the Plan that correlate to the relative
contributions made by and among Participants;

 

  D. To encourage accountability on the part of Participants by connecting all
or the major portion of the incentives paid to the performance of the
organizational units or the individual goals and contributions for which the
Participants are responsible (other than incentives for Executive Council
members, which are generally based on the performance of the corporation); and,

 

  E. To encourage teamwork and involvement on the part of certain Participants
by connecting a portion of the incentives paid to the performance of the larger
unit of which they are a part, or for which they provide support via their
direct reporting relationship to their Executive Council member.

ARTICLE II

CERTAIN DEFINITIONS

 

2.1 “Applicable Law” means the laws, statutes, rules, regulations, treaties,
directives, guidelines, ordinances, codes, administrative or judicial precedents
or authorities and orders of any Governmental Authority (including without
limitation the Troubled Asset Relief Program under the Emergency Economic
Stabilization Act of 2008, including the Interim Final Rule and any other rules
and regulations thereunder, as amended by the American Recovery and Reinvestment
Act of 2009), as well as the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, decisions,
judgments, directed duties, requests, licenses, authorizations, decrees and
permits of, and agreements with any Governmental Authority, to which the
Corporation or a Participant is a party or by which it is bound, in each case
whether or not having the force of law, and all orders, decisions, judgments and
decrees of all courts or arbitrators in proceedings or actions to which the
Corporation or a Participant is a party or by which it is bound.

 

2.2 “Award” means the payment determined under this Plan to be due to a
Participant as a result of performance during a Plan Year, which shall be paid
as provided in this Plan and in the form determined by the Committee. However,
the Committee or the Chief Executive Officer, as applicable, may in their sole
discretion determine that the Awards to be paid hereunder shall be reduced and
an amount comparable to the reduction be paid to the Participant under another
Regions compensation plan. Such payments shall be subject to the terms of the
plan under which they are paid, which may include additional service
requirements, and they shall not be deemed to be paid hereunder.

 

2.3 Except as otherwise determined by the Committee and in order to comply with
the TARP Requirements, Applicable Law (including Section 409A of the Code), the
“Award Date” means that date, as soon as practicable after the applicable
performance evaluations are completed, on which awards are paid, but in no event
shall be later than March 15 of the year following the Plan Year for which the
award is being made.



--------------------------------------------------------------------------------

2.4 “Base Compensation” means the base salary earned by a Participant during a
Plan Year.

 

2.5 “Beneficiary” means the beneficiary named by a Participant in writing filed
with the Human Resources Executive Compensation Department of the Corporate
Human Resources Group. If a Participant does not wish to name a Beneficiary, the
Beneficiary under this Plan will be the same as his or her Beneficiary under the
Regions 401(k) Plan, or any successor thereto, in effect on the date of the
Participant’s death.

 

2.6 “Chief Executive Officer” means the Chief Executive Officer of Regions. The
Chief Executive Officer administers and interprets the Plan relative to all
participants other than Executive Council members. Any decision made by the
Chief Executive Officer is final and binding on the non Executive Council member
Participants and their Beneficiary. The Chief Executive Officer may designate
any or all of his responsibilities under this Plan to one or more members of the
Executive Council.

 

2.7 “Code” means the Internal Revenue Code of 1986, as amended.

 

2.8 “Committee” means the Compensation Committee of the Board of Directors of
Regions Financial Corporation, or any successor thereto performing similar
functions. Any decision made by the Committee is final and binding on Executive
Council member Participants and their Beneficiary.

 

2.9 “Corporation” has the meaning set forth in Section 1.1.

 

2.10 “Executive Council” means the senior executive policy-making committee
setting strategic direction for the Company. The members of the Executive
Council are designated by the Chief Executive Officer in his or her sole
discretion.

 

2.11 “Governmental Authority” means the United States of America, any state or
territory thereof and any federal, state, provincial, city, town, municipality,
county or local authority, including without limitation the Board of Governors
of the Federal Reserve, the Department of Treasury and any department,
commission, board, bureau, instrumentality, agency or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government.

 

2.12 “An “Officer/Director” is an officer who holds a position as one of the
most senior officers of Regions, is a member of the Executive Council, and is
also a member of the Regions Financial Corporation Board of Directors.

 

2.13 A “Participant” is a Regions officer who is on the Executive Council, at
the senior management level or at the middle management level, who is
recommended by a Group, Division or Regional Head and approved by the Committee
or by the Chief Executive Officer, as applicable, to participate with respect to
a specifically designated Plan Year.

 

2.14 “Peer Banks” are bank holding companies comparable to Regions as approved
by the Committee.

 

2.15 “Plan” has the meaning set forth in Section 1.1.

 

2.16 “Plan Year” means a calendar year.

 

2.17 “Regions” has the meaning set forth in Section 1.1.

 

2.18 A “Senior Executive” is an officer who manages a major group, region,
division or area and is a member of the Executive Council, and who may also be
an Officer/Director.

 

2.19 A “Sub Unit” means the unit and/or individual goals that each Participant
has accountability for and/or directly manages.

 

2.20 The “Total Unit” means the performance of the Corporation, which
performance shall be measured based on certain factors including, but not
limited to, any or all of the following: liquidity, capital, credit,
profitability, and shareholder return.

 

2



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION

 

3.1 A Participant will not be qualified to receive an Award for a Plan Year
unless he or she was approved for entry into the Plan by the Committee or by the
Chief Executive Officer, as applicable, and is still working for Regions on the
Award Date for the Plan Year. However, retirement, death, disability or an
approved leave of absence will not disqualify a Participant; rather, a prorated
payment will be approved by the Committee or by the Chief Executive Officer, as
applicable, based on the time worked during the Plan Year, and made to the
Participant or to his or her Beneficiary, as the case may be. If a Participant
leaves Regions’ employ for any other reason, the Committee or the Chief
Executive Officer, as applicable, has the discretion to approve an Award to him
or her of a prorated payment based on the time worked during the Plan Year.

 

3.2 Participation can be approved by the Committee or by the Chief Executive
Officer, as applicable, during a Plan Year for a new hire or someone
transferring into a position qualifying for participation, as long as the
potential Participant is in the position on or before October 1 of the Plan
Year. In these cases, the new Participant would receive a prorated payment based
on the portion of the Plan Year during which he or she participated.

ARTICLE IV

DETERMINATION OF AWARDS

 

4.1 The most appropriate unit/units for goal establishment and performance
measurement under this Plan will be determined for each Participant by the
Committee or by the Chief Executive Officer, as applicable. The units will
generally be the Total Unit and/or a Sub Unit. Performance will be determined by
the results of the Sub Unit and/or the results of the Total Unit, as applicable,
of which the Participant may be a part. Each of these units will be assigned a
percentage weighting with the two weightings totaling 100%. In some instances,
the Total Unit weighting may be 0% and the Sub Unit weighting may be 100%, or,
for members of the Executive Council, the Total Unit weighting may be 100% and
the Sub Unit weighting may be 0%. Generally, only members of the Executive
Council and their direct reports may have an assigned degree of weight for the
Total Unit for their leadership and support of the Total Unit. Annual goals and
performance criteria will be established, and results will be assessed to
determine a performance rating.

 

4.2 Goals will be set for Participants such that their collective goals will
reflect the annual business plan and budget. Once determined, goals will be
documented within the Management Incentive Plan module of the Regions
Performance Management system.

 

4.3 The Sub Units of all Participants will be evaluated by the Committee or by
the Chief Executive Officer, as applicable based on results achieved relative to
goals, and one of the following five general achievement levels will apply for
each goal resulting in a performance rating from 0.0 to 2.0.

 

Performance
Categories

  

Performance
Description

   Performance
Rating Range

Outstanding

   Significantly Exceeded Goals    1.6 – 2.0

More Than Expected

   Exceeded Goals    1.2 – 1.5

Expected

   Met Goals    0.9 – 1.1

Needs Improvement

   Fell Short of Goals    0.6 – 0.8

Unacceptable

   Significantly Fell Short of Goals    0.0 – 0.5

The Committee or Chief Executive Officer, as applicable, will use its discretion
to determine a performance category and a performance rating within the
corresponding range based on actual results versus goal. Overall monitoring will
be performed on a centralized basis by the Executive Compensation Department of
the Corporate Human Resources Group to ensure as much consistency in this area
as possible. Ratings of performance under the Plan may be required at mid-year
and will be required at year-end utilizing the Regions Performance Management
system.

 

3



--------------------------------------------------------------------------------

4.4 In a similar fashion to the approach utilized for evaluating the Sub Units
of all Participants, the Total Unit may be evaluated at mid-year and will be
evaluated at year end by the Chief Executive Officer with additional evaluation
and final approval of the Committee. The Total Unit evaluation, ranging from 0.0
up to 2.0, will be weighted as appropriate and combined with the weighted Sub
Unit rating to calculate the total overall rating.

 

4.5 If the performance of any Sub Unit or Total Unit is anticipated to be rated
below target, then the Committee or the Chief Executive Officer, as applicable,
has the discretion at any time to reduce Awards for that particular Plan Year;
provided, however, that the Committee will make any such determinations with
respect to any Awards to the Chief Executive Officer.

 

4.6 A “Base Bonus Opportunity” (“BBO”) will be set for each Participant as a
percent of Base Compensation. The BBO will represent the percentage payout
associated with the basic achievement of established goals represented by the
overall rating (Total Unit and Sub Unit). An overall performance rating (Sub
Unit plus Total Unit) ranging from 0.0 – 2.0 will determine the payout
percentage for a Participant. Subject to Section 4.5 above, a rating of 1.0 will
basically indicate that goals have been achieved and that 100% of the BBO will
be the payout percentage for a Participant. Overall performance ratings above or
below 1.0 can cause the payout percentage to be as high as 200% of the BBO or as
low as 0% of the BBO. The actual calculation of the payout percentage is
performed by multiplying the BBO by the overall performance rating to arrive at
a payout percentage. The Base Compensation for the Plan Year will then be
multiplied by the actual payout percentage to determine the actual cash
incentive award earned and may also be subject to any adjustment as described in
Section 4.5.

 

4.7 The Committee or the Chief Executive Officer, as applicable, may determine
that the Awards to be paid hereunder shall be reduced and an amount comparable
to the reduction be paid to the Participant under another Regions compensation
plan, provided such determination does not cause the Award to violate Applicable
Law. The Committee or the Chief Executive Officer, as applicable, retains the
discretion to direct that no incentive payment be made to a Participant where
performance issues are determined to exist regardless of what the results of the
calculation might otherwise be.

ARTICLE V

DISTRIBUTION OF AWARDS

 

5.1 Subject to Section 2.10, the Award will be paid in the form determined by
the Committee. If the Committee or the Chief Executive Officer, as applicable,
determines that the Award be reduced and that a comparable amount shall be paid
under another Regions compensation plan, the Participant shall be notified in
writing of such determination, and the details of such payment. Awards under
another compensation plan shall be subject to the terms of such plan and shall
not be deemed to be paid hereunder.

 

5.2 If a Participant dies prior to the Award Date, the designated Beneficiary
will be paid the amount of the Award in a lump sum cash payment as soon as
practicable following the Participant’s death. Subject to special payment dates
for Specified Employees, all Awards, including those to beneficiaries, will be
paid on an annual basis on or before March 15 after the end of the Plan Year,
and will be net of any required federal, FICA, state or local tax withholdings.

ARTICLE VI

MISCELLANEOUS

 

6.1 Regions will not under any circumstances make any payment under this Plan to
any assignee or creditor of a Participant or of his or her Beneficiary. Before a
Participant actually receives a payment under this Plan, neither he nor she nor
a designated Beneficiary has any right, even in anticipation of receiving a
payment, to assign, pledge, grant a security interest in, transfer or otherwise
dispose of any interest under this Plan. Furthermore, a Participant’s rights
cannot be assigned or transferred even by operation of law.

 

6.2 This Plan shall not be deemed to constitute a contract between the
Corporation and any Participant, or to be a consideration or an inducement for
the employment of any Participant. Nothing contained in the Plan shall be deemed
to give any Participant the right to be retained in the service of the
Corporation or to interfere with the right of the Corporation to discharge any
Participant at any time regardless of the effect which such discharge shall or
may have upon the Participant under this Plan.

 

4



--------------------------------------------------------------------------------

6.3 The Committee can terminate or amend this Plan at any time. Participants
shall be informed of any amendments or the termination of this Plan.

 

6.4 A Participant who receives payment under this Plan is obligated to reimburse
the Corporation for the full amount of such payment, and shall forfeit all
unpaid payments, if the Participant subsequently discloses any of the
Corporation’s trade secrets, violates any written covenants between the
Corporation and the Participant, or otherwise engages in conduct that may
adversely affect the Corporation’s reputation or business relations. A
Participant who engages in such conduct shall forfeit any right to any unpaid
portion of a benefit under this Plan. In addition, any amounts paid under this
Plan may be subject to claw-back in accordance with the terms of Applicable Law
or Company policy, as in effect from time to time.

 

6.5 This Plan is to be governed and interpreted as provided in the laws of the
State of Alabama.

 

6.6 Neither an executive nor any officer or employee of Regions Financial
Corporation or any of its subsidiaries has any claim or right to be included in
the Plan or to be granted an Award unless and until (i) he or she has become a
Participant for the Plan Year in question and (ii) his or her Award has been
made.

 

6.7 The provisions of this Plan are subject to and shall be interpreted to be
consistent with Applicable Law, which terms control over the terms of this Plan
in the event of any conflict between Applicable Law and this Plan.
Notwithstanding anything in this Plan to the contrary, in no event shall the
payment of any Award under this Plan be settled, paid or accrued, if any such
settlement, payment or accrual would be in violation of Applicable Law.

 

6.8 Payments under this Plan are generally intended to be exempt from
Section 409A as a short-term deferral. However, notwithstanding the foregoing
and anything to the contrary in this Plan, if a Participant is a “specified
employee” as determined pursuant to Section 409A of the Code as of the date of
his or her “separation from service” (within the meaning of Final Treasury
Regulation 1.409A-1(h)) and if any Award or payment, settlement of an Award or
benefit provided hereunder or otherwise both (x) constitutes a “deferral of
compensation” within the meaning of Section 409A and (y) cannot be paid or
provided in the manner otherwise provided without subjecting the Participant to
“additional tax”, interest or penalties under Section 409A, then any such
payment, settlement or benefit that is payable or that would be settled during
the first six months following a Participant’s “separation from service” shall
be paid or provided to such Participant on the first business day of the seventh
calendar month following the month in which the Participant’s “separation from
service” occurs or, if earlier, at the Participant’s death. In addition, any
payment or benefit due upon a termination of a Participant’s employment that
represents a “deferral of compensation” within the meaning of Section 409A shall
only be paid or provided to such Participant upon a “separation from
service”. For the purposes of this Plan, each Award made pursuant hereto shall
be deemed to be a separate payment.

IN WITNESS OF THE AMENDMENT AND RESTATEMENT OF THE PLAN, Regions Financial
Corporation has caused this document to be executed by its authorized officers
as of the              day of                     , 2009, to be effective as of
January 1, 2010.

 

REGIONS FINANCIAL CORPORATION    Chairman and Chief Executive Officer

 

5